Citation Nr: 0322810	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  97-31 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of a right 
foot injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 

INTRODUCTION

The veteran served on active duty from October 1979 to 
November 1982.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision by the San Juan, Puerto Rico, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
January 2000, the Board reopened the veteran's claim for 
service connection for residuals of a right foot injury and 
remanded the claim to obtain private medical records and 
reports and a VA examination.  


REMAND

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  See 
Stegall v. West, 11 Vet. App. 268 (1998). The RO did not 
schedule the veteran for a VA examination as directed in the 
January 2000 Board remand. Consequently, the case must be 
remanded to obtain a VA examination report.

Accordingly, this case is REMANDED for the following:

1.  The RO should then schedule the 
veteran for a VA examination to show the 
nature of his right foot disability, and 
whether it is related to an in-service 
foot injury.  The claims folder should be 
made available to the examiner for 
review.  The examiner should provide a 
diagnosis or diagnoses of the veteran's 
claimed right foot injury residuals and 
an opinion as to whether it is at least 
as likely as not that the veteran's 
current residuals of a right foot injury 
are related to an injury sustained in 
1982 during his active military service.

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
claim remains denied, the RO should issue 
a SSOC to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran is hereby notified that if 
an examination is scheduled, it is his responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 
(2002).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



